Pursuant to § 185 of the Practice Book, the plaintiff noticed the taking of the deposition in Manchester of three named persons, presumably witnesses in this matter. Section 185 is entitled "Deposition of Parties." The defendant has objected to the deposition as noticed and pursuant to the provisions of § 186 of the Practice Book asks for an order of protection of this court. In argument it was contended that those whose deposition was sought were not parties within the provisions of § 185 of the Practice Book. This issue was contested, but it was agreed that none was a resident of Connecticut.
Section 185 of the Practice Book provides for the deposition of parties in accordance with the procedure provided in the General Statutes for the taking of depositions. With respect to a nonresident, § 52-154 of the General Statutes provides the procedure for the issuance of a commission to take the deposition of any person resident out of this state, while § 52-148 lists the several public officials in another state or country thereby authorized to take depositions. These are the affirmative and alternative *Page 202 
statutes for the taking of the depositions of nonresidents who are out of the state. For further discussion, see Rowell v. Ross, 89 Conn. 201, 207; 1 Stephenson, Conn. Civ. Proc. § 146.
   Accordingly, it is hereby ordered that the deposition noticed under date of May 22, 1973, for completion in Manchester, Connecticut, shall not be taken. This order does not preclude further procedure in compliance with the referable sections of the Practice Book or the General Statutes.